         Case 1:21-cv-00532-SAG Document 98 Filed 09/09/21 Page 1 of 1



In the United States District Court,

For the District of Maryland,

Bryce Carrasco, as Plaintiff,

Against M&T Bank, as Defendant.


                                            ORDER


        This matter comes before the Court on the motion of Plaintiff for entry of
        Judgment under Rule 54(b) of the Federal Rules of Civil Procedure filed with
        this Court on September 8, 2021.

              Whereas, Plaintiff initiated the instant Civil cause of Action against M&T
        Bank through the filing of a complaint with the Court on March 2, 2021 and
        subsequently amended on June 11, 2021 (the “Complaint”),

               Whereas, the Court exercises original jurisdiction under 28 U.S.C. § 1331,
        as this action arises under the laws of the United States,

              Whereas, Plaintiff has requested summary judgment under Rule 56 of the
        Federal Rules of Civil Procedure in a motion filed with the Court on July 26,
        2021,

               Whereas, the Court Finds that no genuine dispute exists and that the
        plaintiff is entitled to Judgment as a Matter of Law;

        Accordingly, it is this 9th day of September, 2021, by the United States District
        Court for the District of Maryland, ORDERED that Plaintiff’s Motion for
        Summary Judgment is GRANTED and it is hereby ORDERED that judgment
        be entered in favor of the Plaintiff and against the Defendant.



It is So Ordered,



___________________________

Hon. Stephanie A. Gallagher
United States District Judge
